Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1. 	The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 12/18/20. 
2.	Claims 1-20 are presented for examination.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10,1222716. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application is anticipated by claims 1, 7 and 14 of the patent where claims of the patent contain all the limitations of claims 1, 8 and 15 of the instant application. Therefore, Claims 1, 8 and 15 of the instant application therefore is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claim(s) 1-16, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by David Worthy (“Worthy”), WO 2007/149977.
Regarding Claim 1, Worthy teaches a security device (portable tag or computational circuitry 502) for controlling a host device [Page-3(device)], the security device comprising:
an interface (interface 506) for connecting the security device to the host device (“portable tag … may be coupled with a device, such as a computer device” through an interface) to enable the security device (which has “key for decryption”) to control encryption and decryption of data (because “data may be encrypted”) communication between a processor of the host device and a data storage of the host device [Page-3(where “data stored on … the device” to be accessed through the encryption “key”) and page-5 lines: 15-20];
data storage for storing an encryption key for the encryption and decryption of the data communication [Page-3 lines: 32-35(storage containing decryption “key”)];
a security processor (computational circuitry 502 having “a microprocessor and a memory”), coupled to the interface (“computational circuitry 502 may be connected to a device interface 506”) and to the data storage (computational circuitry 502 having ‘a microprocessor memory”) for controlling the data communication (by “locking” and/or  “destroy” files) by use of the encryption key [Page-5 lines: 3-8 and Page-9 lines: 15-23; Fig-5];
a wide area communication interface configured for secure communication with a remote device [Page-7 lines: 19-23 (“secure channel”)];
wherein the security processor is configured to control the data communication between the processor of the host device and the data storage of the host device based on the secure communication [Page-5 lines: 3-15(controlling data communication by accessing file to “locking”, “destroy” and/or “removing” files) and Page-12 (item# 6-8)].
Regarding Claim 8, Claim 8 is rejected on grounds corresponding to the reasons given above for claim 15 and Worthy furthermore discloses wherein the data access control device is configured to control data communication between processor of the host device and the data storage of the host device based on the security command [page-7 lines the; 19-24(when decrypt/open a lock/enable access data with received key by the system CPU of the device)]. 
Regarding Claim 15, Worthy teaches a system comprising a host device (device) and a data access control device (portable tag or receiving unit) for controlling the host device, the host device comprising a processor(system CPU for the device) and a data storage [Page-3(portable tag controlling access when “data stored on … the device is locked”)];	
the data access control device comprising a wide area communication interface configured to receive a security message from a remote device [page-3 lines: 6-13(when communicated by “central monitoring system” to determine status of portable tag or receiving unit is valid/invalid location as described in page-10)], the security message comprising a security command, wherein the data access control device is configured to control data communication between the processor of the host device and the data storage of the host instructions or commands to one or more cryptographic receiving unit … to provide access control” to device data) and page-7].
Regarding Claims 2 and 9, Worthy teaches wherein the security processor is configured to control a data storage controller of the host device for controlling the data communication [Page-7 lines: 24-32 (when key 2 is used by receiving unit with key 1 sent by sending unit to access data by a controller in the “device”, i.e., controlling the data controller) and Page-3(when “data stored on … the device” to be accessed through the encryption “key” to decrypt the data) and page-5 lines: 15-20];].
 Regarding Claim 3, Worthy teaches wherein the security processor further comprises a data storage controller for use in the host device for controlling the data communication [Page-7 lines: 24-32 (when key 2 is used by receiving unit with key 1 sent by sending unit to access data, i.e., controlling the data controller) and Page-3(where “data stored on … the device” to be accessed through the encryption “key”) and page-5 lines: 15-20].
 Regarding Claims 4, 11 and 18, Worthy teaches wherein the secure communication comprises a message having payload data (item #1-message of table) and a header comprising identifier data (item #2-identification of the table), wherein the identifier data identifies the remote device [Page-11].
 Regarding Claims 5, 12 and 20, Worthy teaches wherein the security processor is configured to implement instructions carried by the payload data only in the event that the identifier data indicates that the remote device is a verified remote device [Page-12(item #2 of table, “accepts the message if corresponds to … ID number” sent by sending unit or remote device)].
Regarding Claims 6 and 13, Worthy teaches wherein controlling the data communication based on the secure communication comprises at least one of:
(i) implementing a security command received via the secure communication [Page-7 lines: 19-35(“secure communication link”];
(ii) performing a security function in the event that the secure communication is discontinued for more than a selected interval.
Regarding Claims 7 and 14, Worthy teaches wherein the security processor is configured to perform a security function in response to the secure communication [Page-7 lines: 19-23], or a lack of the secure communication for more than a selected interval, wherein the security function comprises at least one of: 
deleting the encryption key from the data storage of the security device;
disabling the encryption and decryption of the data communication between the processor of the host device and the data storage of the host device;
overwriting the encryption key in the data storage of the security device;
applying a physically damaging voltage to the data storage of the security device to destroy the encryption key;
sending the remote server the security device's location derived from a location tracker;
disabling the encryption and decryption of the data communication between the processor of the host device and the data storage of the host device in certain geographical locations [Page-3 lines: 27-31 and page-6 lines: 32-35];
authenticating a user of the host device and disabling the encryption and decryption of data communication between the processor of the host device and the data storage of the host device if the user is not positively authenticated.
Regarding Claim 10, Worthy teaches a security processor (circuitry 502 having “processor and memory”) and a stored encryption key (“key”) for performing the decryption and encryption [Page-3 lines: 32-35 and Page-9 lines: 15-20; Fig-5].
Regarding Claim 16, Worthy teaches wherein the data access and control device is configured to control the data communication by encrypting and decrypting the data communication [Pgae-3 lines: 32-35] and wherein the data access control device is configured to halt the decryption and encryption in response to the security command [Page-3 lines: 27-31(when preventing access)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 17 and 19 are rejected under 35 USC 103(a) as being obvious over Worthy as described rejecting claim 1 above in view of Bonaccio et al. (“Bonaccio”), U. S. Patent Application Publication No. 2008/0143373.
Regarding Claim 17, Worthy teaches wherein the data access control device is configured to respond to selected security command by applying a control command to the data storage of the host device [Page-3(when “permit access” or “prevent access” to the data storage of the host device)]. Worthy does not disclose expressly wherein the control command including applying a physically damaging voltage to the data storage of the host device.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Worthy's teachings of disable access to data storage based on location with Bonaccio's teachings of applying a physically damaging voltage to a data storage of host device for the purpose of making it more difficult for hackers to gain access to internal access code of a device [Bonaccio, Para: 0037] in order to have a secure system.
Regarding Claim 19, Worthy teaches wherein controlling the data communication based on the secure communication comprises at least one of:
(i)    implementing a security command received via the secure communication[Page-7 lines: 19-35(“secure communication link”];
(ii)    performing a security function in the event that the secure communication is discontinued for more than a selected time period.

Response to Arguments
6.	Applicant’s arguments, filed on 12/18/20, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a Pre-AIA  35 USC 102(e) rejection is made.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187